 72DECISIONSOF NATIONALLABOR RELATIONS BOARDBandag, IncorporatedandLocal 1016,InternationalUnion of Electrical,Radio and Machine Workers,AFL-CIO. Cases 16-CA-5847, 16-CA-5932, and16-RC-6809June 24, 1976DECISION,ORDER,AND CERTIFICATIONOF RESULTSOn August 29, 1975, Administrative Law JudgeWalter H. Maloney, Jr., issued the attached Decisionin this proceeding. Thereafter, Respondent and theCharging Party filed exceptions and supportingbriefs.Respondent filed a motion to reopen the rec-ord and the General Counsel filed an oppositionthereto.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions 2 of the Administrative Law Judge onlyto the extent consistent herewith and to adopt hisrecommended Order, as modified herein.'-We agree with the Administrative Law Judge's8(a)(1) and (3) findings. We find merit, however, inRespondent's exception to the issuance of a bargain-ing order as part of the remedy.Having lost a representation election on January23-24, 1975, Charging Party filed objections on Jan-uary 31 which the Regional Director found to betimely served on the parties.4 In the course of hispostelection investigation, the Regional Director dis-covered additional evidence of preelection miscon-duct-election day threats of discharge and promisesof benefits by various supervisors of Respondent-not included in Charging Party's objections. OnMarch 13, 1975, Charging Party filed an 8(a)(1)charge alleging postelection misconduct by Respon-dent. Before the Regional Director issued his Reporton Objections, Charging Party, on March 19, 1975,requested in writing that its objections be withdrawn.On March 25, the Regional Director issued his Re-'The Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrectStandard Dry Wall Products,Inc,91NLRB 544 (1950),enfd 188 F 2d362 (C A 3,1951)We have carefullyexamined the record and find no basis for reversing his findings2A typographical error appearing in the fourth sentence of In 29 of theAdministrative Law Judge'sDecision is hereby corrected by deleting"Gis-sel" and inserting"Steel-Fab "3Respondent'smotion to reopen the record is hereby denied since, inview of our disposition of the case,the evidence sought to be admitted isirrelevantCharging Party filed its first set of objections on January 29 However,having failed to serve Respondent,itwithdrew the objections on January 31and filed the present set of objections on the same dayport on Objections, in which he approved ChargingParty'swithdrawal request and also directed ahearingon the newly discovered evidence ofRespondent's preelectionmisconduct.Such evi-dence, together with the allegations contained inCharging Party's aforementioned 8(a)(1) charge,formed the basis of a subsequently issued order con-solidating cases, consolidated complaint, hearing onobjections, and notice of hearing on April 1.5 Theinstant hearing followed. The Administrative LawJudge found most of the allegations in the consoli-dated complaint, including those derived from theRegional Director's postelection investigation of ob-jections, to be proven, and recommended the is-suance of a remedialGisselbargaining order 6InIrving Air Chute Company, Inc., Marathon Divi-sion,149 NLRB 627 (1964), enfd. 350 F.2d 176 (C.A.2, 1965), the Board concluded that a union whichloses an election may still seek bargaining relief un-der Section 8(a)(5) or (1) if the employer's conductwas such that the election must be set aside. It wasemphasized, however, that a bargaining order wouldnot be granted in such cases:[u]nless the election be set aside uponmeritori-ous objectionsfiled in the representation case.Were the election not set aside on the basis ofobjections in the present representation case, wewould not now direct a bargaining ordereventhough the unfair labor practice phrase of this pro-ceeding itself established the employer's interfer-ence with the election.[149 NLRB at 630.] [Em-phasis supplied.]In the absence of meritorious objections, an electionis deemed valid; and the union, having failed to dem-onstrate its majority status, is obviously not entitledto a Board order compelling the employer to bargainwith it.In the case at bar, this crucial precondition to abargaining order-the existence of meritorious ob-jections justifying a setting aside of the election-ismissing.While the Charging Party had originallyfiled timely objections which, in turn, placed the va-lidity of the election in issue and triggered a postelec-tion representation investigation by the Regional Di-rector, the subsequent withdrawal of the objections,approved by the Regional Director, has effectivelyremoved any question as to the election's finality. Asthe Charging Party has, by its actions, chosen not tocontest the election any longer, the election muststand. Accordingly, we shall certify the results of theelection. Furthermore, we shall not issue aGisselbar-eAn original complaint, alleging numerous other preelection violations ofSec 8(a)(1) and (3) of the Act by Respondent, had issued on January 13,19756N L R B v Gissel Packing Co,Inc, 395 U S 575 (1969)225 NLRB No. I l BANDAG, INCORPORATED73gaining order to remedy Respondent's unfair laborpractices, since such an order would, in effect, forceRespondent to bargain with a union which has failedto show its majority status.As our dissenting colleagues aptly point out, all thecases that they cite are ones in which the objectionsto the election were overruled rather than withdrawnas here. The key difference between these cases isthat in the former a party was still contesting theoutcome of the election despite the fact that its ob-jections had been overruled, while, in the instantcase, the Charging Party at the time it withdrew itsobjections had by all appearances renounced any in-terest in disputing the election. The fact that theCharging Party has continued to take an active rolein the litigation of this case does not negate thispoint, nor is it relevant. The correct test for determin-ing interest is whether there are objections on file, asit is during this period that the Regional Directormust make the decision whether to institute a post-election representation investigation or to continueone already begun. For with no objections on file,the Regional Director has no reason to assume that aparty is interested in challenging the election anylonger and, therefore, he has no reason for expendingthe Board's valuable time and resources in order tosee if any conduct possibly interfered with the elec-tion.Naturally any party which has lost an electionwould be only too glad, after it has withdrawn itsobjections, to make use of any conduct which theRegional Director might have uncovered on his own.That is not the point. The point is whether given thewithdrawal of objections the Board wants its Region-alDirectors to continue to use the Board's limitedresources in order to try to unearth all employer orunion misconduct.Our dissenting colleagues argue that the essentialquestion is "whether the employees' ballots were castin an atmosphere of fear and coercion, not . . . thetechnical status of specific objections." However, bytheir logic, a Regional Director would be compelledto investigate any election, absent any objections,where he has reason to suspect that employee rightsmay have been violated. There would be no need foran objections procedure at all. Moreover, their viewisat odds with the Board's pronouncement inIrvingAir Chute, supra,that, even if the employer's interfer-ence with the election was "established," a bargain-ing order would not be issued in the absence of meri-torious objections.AMENDED CONCLUSIONS OF LAWDelete Conclusion of Law 6 and renumber thesubsequent paragraph accordingly.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that the Respondent,Bandag, Incorporated, Abilene, Texas, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, except asmodified herein:1.Delete paragraph 2(c) and renumber the subse-quent paragraphs accordingly.2.Delete the second sentence in the last unletteredparagraph in the recommended Order.3.Substitute the attached notice for that of theAdministrative Law Judge.CERTIFICATION OF RESULTS OF ELECTIONIt is hereby certified that a majority of the validvotes have not been cast for Local 1016, Internation-alUnion of Electrical, Radio and Machine Workers,AFL-CIO,and that the said labor organization isnot the exclusive representative of all the employees,in the unit herein involved,within the meaning ofSection 9(a) of the National Labor Relations Act, asamended.CHAIRMAN MURPHY, concurring:Iagree with my colleagues' conclusion that a bar-gaining order is not appropriate under the circum-stances of this case. It may appear to be a "technical-ity" to have the grant of a bargaining order dependon the pendency of "objections" to the election-even though the specific allegations have been foundto be without merit. However, the fact is that so longas such objections are on file and havenotbeen dis-posed of the election results are not final. Therefore,if the Employer's unfair labor practices demonstratethat the cards are likely to be a more reliable indica-tion of the employees' desires than a new election, itis proper to rely on the cards. But, where the electionresults are final and they show that a majority of theemployees have voted against representation by theunion, there is no way to overcome that lack of ma-jority status.' I emphasize, again, that the objectionshere were withdrawn by the Union.In accordance with the above findings, we adoptthe Administrative Law Judge's Conclusions of Law,with the following modification:7As the Supreme Court noted inG,ssel,there may be some situations inwhich the employer's unfair labor practices are so severe that a bargainingorder may be appropriate notwithstanding the absence of a showing ofContinued 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDMEMBERS FANNING and JENKINS, dissenting in part:According to the unfair labor practice findings ofour majority colleagues, with which we completelyagree,Respondent, in the critical period precedingthe election, interrogated employees regarding theirunion sentiments, threatened employees with variousreprisals for engaging in union activities, promisedemployees benefits for voting against union represen-tation, and maintained in effect an unlawful no-dis-tribution and no-solicitation rule. Also, shortly afterthe election but while objections were pending, Re-spondent discharged Charging Party's prime in-house organizer because of his union activities. Yet,our majority colleagues have declined to issue theusualGisselbargaining order to remedy such egre-giousmisconduct solely because Charging Partywithdrew its objections subsequent to the initiationof the Regional Director's postelection investigation.Unlike our majority colleagues, we feel a bargainingorder is clearly called for here. The denial of such aremedy on the questionable grounds outlined in themajority opinion compels us to dissent.The lone authority cited by our majority col-leagues for their refusal to issue a bargaining order isIrving Air Chute Company, Inc.,149NLRB 627(1964),which holds that before a bargaining ordercan issue the election must be set aside based onmer-itorious objections.As we understand the majorityopinion, since Charging Party had earlier withdrawnitsobjections, the requirement ofIrving Air Chute,pendency of meritorious objections, had not beencomplied with, and no bargaining order could there-fore be issued. However, Board cases issued subse-quent toIrving Air Chuteindicate that the issuance ofa bargaining order does not turn on the narrow ques-tion of existence of "meritorious objections," butrather on the broader question of whether the Boardis faced with the results of a valid election.' This con-cept is illustrated most clearly in our recent decisioninPure Chem Corporation,192 NLRB 681 (1971). InPure Chem,as in the instant case, the petitioningunion filed objections to the election and the Region-alDirector conducted a postelection investigationwhich uncovered other evidence of the employer'spreelectionmisconductwhich, if substantiated,would warrant setting aside the election and thusform the basis of violations of Section 8(a)(1) of theAct.After a consolidated representation and com-'plaint hearing was held, the Board set the electionaside and issued a remedial bargaining order not, sig-majority status This is not such a case, however, and the Board has not yetfound a bargaining order warranted in the absence of a majority8Morris Novelty Co, Inc,157 NLRB 1471 (1966),Dawson Metal Prod-ucts, Inc,183 NLRB 191 (1970)nificantly, on the basis of the petitioner's objections,which were overruled, but on the basis of the evi-dence uncovered in the Regional Director's investi-gation, which also formed the basis of the unfair la-bor practice findings. The majority opinion in thatcase specifically noted that theIrving Air Chutere-quirements for a bargaining order were met there,stating that.. . an election may be set aside and a bargain-ing order issuedwhere objections to the electionwere found to be without merit but where the em-ployer had engaged in various unfair labor practic-es which were discovered during the postelectioninvestigation.In this case, the complaint con-tained specific allegations of unlawful conductwhich occurred during the critical period. To al-low Respondent to avoid the ramifications ofthis conduct simply because the Petitioner failedto frame the scope of such conduct within [its]objections would frustrate the rights of employ-ees which are of paramount importance.' [Em-phasis supplied.]Pure Chemhas been cited with approval by theBoard in a similarly consolidated representation andcomplaint case,American Electro Finishing Company,Inc.,212 NLRB 654 (1974), where again the Boardissued a remedialGisselbargaining order predicatedsolely upon preelection misconduct not alleged in thepetitioner's objections rather than upon the objec-tions themselves which were found nonmeritorious.Significantly, this emphasis on the general natureand extent of an employer's preelection misconduct,as opposed to the technical existence of meritoriousobjections, in evaluating the validity of an election isnot limited to cases involving the issuance of aremedial order, but rather is characteristic of allcases where the Board is faced with the question ofwhether or not to set aside an election. InDomino ofCalifornia, Inc.,205 NLRB 1083 (1973), for instance,the Board set aside one election and directed anotheron the strength of the preelection discharge of aunion adherent even though such action was not spe-cifically alleged to be objectionable misconduct. TheBoard took similar action inNorth Adams Inn Corpo-ration,223 NLRB 807 (1976), even though it foundall of the objections filed by the petitioner to be non-meritorious. In so doing, the Board specifically re-versed the Administrative Law Judge's recommend-ed certification of election results, and ordered asecond election. CitingPure Chem,the Board basedits decision solely on the existence of 8(a)(1) miscon-duct within the "critical period." It is thus evident9 192 NLRB at 681 BANDAG, INCORPORATED75that theIrving Air Chute"meritorious objections"prerequisite for a bargaining order has never playedthe key role now ascribed to it by our colleagues.The only aspect in which this case differs fromPure Chemand related cases is that here the objec-tions to the election were withdrawn by the ChargingParty rather than overruled. It is upon this differencethat our majority colleagues have focused in findingthe instant election valid and refusing to issue a bar-gaining order. As we understand the thrust of themajority opinion, by withdrawing its objections,Charging Party renounced any interest in contestingthe election; there being no outstanding objections,the entire issue of the validity of the election resultswas rendered "moot" and the election results shouldhave been certified.Why Charging Party chose towithdraw its objections after the initiation of the Re-gionalDirector's postelection investigation is notknown. Whatever the reason, however, actions subse-quent to the withdrawal reveal anything but indiffer-ence to the outcome of the representation case.Charging Party was a party to the consolidatedrepresentation and complaint case. Its counsel waspresent throughout the hearing and examined andcross-examined witnesses. It filed a brief to the Ad-ministrativeLaw Judge and exceptions to theAdministrative Law Judge's Decision and a support-ing brief to the Board. A large portion of both briefswas devoted to arguing the invalidity of the electionand why a remedial bargaining order should issue inits favor.Even if, for the sake of argument, Charging Partydid not continue to take such an active role in thelitigation of this case, we would still question theweight our majority colleagues have attached toCharging Party's withdrawal of objections. Our col-leagues take too mechanistic a view of the Board'sproper role in resolving representational disputes.Once our postelection investigative machinery hasbeen set in motion through the filing of postelectionobjections, as was done here, we have the statutoryresponsibility to find employer misconduct where itexists and take the appropriate remedial action, evenif it means going beyond the four corners of the orig-inal objections.10 By denying the employees victim-ized by such misconduct the relief ordinarily duethem on the basis of Charging Party's later withdraw-al of objections, our majority colleagues have turnedtheir backs on the overriding policy considerationsexpressed in the recent line of cases set forth above,namely, that when determining the validity of elec-tions we look at whether the employees' ballots werecast in an atmosphere of fear and coercion, not at thetechnical status of specific objections.Respondent, throughout the critical period to theelection, and continuing thereafter committed manyunfair labor practices, including, but not limited to,interrogations, threats of reprisal, promise of bene-fits,and discharge of a union adherent. These num-erous and flagrant unfair labor practices dissipatedCharging Party's majority status and destroyed thelaboratory conditions necessary for the holding of afair and proper election. Respondent's misconducthas also rendered impossible the holding of a fairand proper second election. A remedial bargainingorder is clearly called for and we would grant it.10 InternationalShoeCompany,i23 NLRB 682 (1959)APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOT coercivelyinterrogate employ-ees concerning their union activities or the unionactivities of other employees.WE WILL NOTthreaten to discharge or to takelegal action against employees because of theirunion activities.WE WILL NOTthreaten to withhold raises orbenefits or to reduce benefits in reprisal againstemployees for voting for union representation,and WE WILL NOT promise employees increases inwages and benefits in exchange for votingagainst union representation.WE WILL NOTmaintain or enforce our presentrule against soliciting for union purposes anddistributing union literature on company prem-ises(rule 13 and its amendment),and WE WILLNOT maintain or enforce any rule which prohib-itsunion solicitation and distribution of unionliterature but permits solicitations and distribu-tions on company premises for nonwork-relatedpurposes.WE WILL NOTthreaten to close the plant or tocurtail plant operations in reprisal for union ac-tivities on the part of employees.WE WILL NOT, by anymeans or in any manner,interfere with,restrain, or coerce employees inthe exercise of rights guaranteed to them by Sec-tion 7 of theAct. Theserights include the rightto form,join, or assist labor organizations, tobargain collectively through representatives oftheir own choosing,and to engage in other con-certed activities for their mutual aid and protec-tion. 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT, by discharge, suspension, orother means, discriminate against employees inorder to discourage membership in Local 1016,InternationalUnion of Electrical, Radio andMachine Workers, AFL-CIO, or any other la-bor organization. All of our members are free tobecome or to remain members of that Union orany other union.WE WILL offer to Carlos Rodriguez full andimmediate reinstatement to his former or sub-stantially equivalent position and WE WILL makewhole Carlos Rodriguez and Orville Scott Hayesfor any loss of pay which they have suffered byreason of the discrimination practiced againstthem, with interest thereon at 6 percent per year.BANDAG, INCORPORATEDDECISIONFINDINGS OF FACTStatementof the CaseWALTER H.MALONEY, JR., Administrative Law Judge:This case came on for hearing before me at Abilene, Texas,upon a complaint,'issued by the Regional Director forRegion 16,and amended at the hearing, which alleges thattheRespondent,Bandag, Incorporated,violated Section8(a)(1) and (3) of the Act. The complaint is consolidatedwith objections to the conduct of an election which tookplace at the Respondent'sAbilene, Texas, plant on January23 and24, 1975. ThePetitioner and Charging Union hereinlost the election by a vote of 28 to 15. More particularly,the consolidated complaint alleges that the Respondent hasiThe principal docket entries in Cases 16-CA-5847 and 16-CA-5932 areas followsCharge in Case 16-CA-5847 filed by Local 1016,InternationalUnion ofElectrical, Radio, and Machine Workers, AFL-CIO (herein called Union),on November 19, 1974, complaint issued therein on January 13, 1975,Respondent's answer filed therein on January14, 1975,charge in Case 16-CA-5932 filed on January 11, 1975, and amended charge filed on March 13,1975, order consolidating both complaint cases with Case 16-RC-6809 andconsolidated complaint issued April 1, 1975, Respondent's answer to con-solidated complaint filed April 9, 1975, hearing held in consolidated casesinAbilene, Texas, on May 27-30, 1975The principal docket entries in Case 16-RC-6809 are as follows Stipula-tion for Certification Upon Consent Election, approved by Regional Direc-tor on December 18, 1975, election conducted at Abilene, Texas, on Janu-ary 23 and 24, 1975, in a unit composed of all of Respondent's productionand maintenance employees at the Abilene plant,with certain stated exclu-sions, objections to the election filed by the Union on January 31, 1975 1find that the Respondent,at all times material hereto,is and has been anIowa corporation, which operates a plant at Abilene, Texas, where it isengaged in the manufactureof rubbertread for automobile and truck tiresDuring the preceding year, it has manufactured and shipped from its Abi-lene, Texas, plant directly to points and places outside the State of Texasgoods and merchandise valued in excessof $50,000 Accordingly, it is anemployer within the meaning of Sec 2(2), (6), and(7) of the ActIalso findthat Local 1016, International Union of Electrical, Radio, and MachineWorkers, AFL-CIO (herein called Union or IUE), is a labor organizationwithin the meaning of Sec 2(5) of the Act2National Labor Relations Act, as amended (29 U S C § 151,et seq)maintained and enforced an illegal no-solicitation and no-distribution rule; threatened an employee by suggesting heget alawyer to protect himself regarding his union activi-ties; threatened to close the plant; threatened a reductionin pay and fringe benefits; threatened retaliation for votingfor the Union; promised an increase in company benefits ifthe Union should lose an election and threatened to with-hold pay raises if the Union should continue its activity;and promised an employee a better job and removal of areprimand in his personnel file if he voted against theUnion. The General Counsel also contends that the Re-spondent discharged employee Carlos Rodriguez and sus-pended employees Myrl Hill and Scott Hayes for unionactivities.He seeks aGisselremedy. The Respondent de-mes the commission of any independent violations of Sec-tion 8(a)(1) of the Act, asserts that Rodriguez was dis-charged for insubordination, and requests that the electionresults of January 23 and 24 be allowed to stand. It alsocontends that Hill and Hayes were suspended for cause.On January 31, 1975, the Union filed five objections to theconduct of the election relating to the contents of preelec-tion literature distributed by the Respondent. The Region-al Office, in investigating these objections, uncovered addi-tional information indicating that certain preelectionthreats and promises were made by the Respondent to var-ious employees in order to influence the outcome of theelection. It approved the Union's request to withdraw thefive objections aimed at the Respondent's preelection liter-ature, and referred the additional objectionable conductwhich was brought to its attention during the investigationto me for a determination. Such conduct was alleged by theRegional Director in the consolidated complaint to be vio-lations of Section 8(a)(1) of the Act. Upon these variouscontentions, the issues herein were drawn.3A The UnfairLabor Practices AllegedRespondent produces tire tread for use on automobileand truck tires. Its headquarters is in Muscatine, Iowa, andithas plants at various locations throughout the UnitedStates,Canada, and abroad. Involvedin this case is itsAbilene, Texas, facility, where it employs approximately 50production and maintenance employees. In 1972, the Rub-berWorkers began an organizing drive at the Abileneplant. One of the principal in-house organizers during thiscampaign was discriminatee Carlos Rodriguez. His effortson behalf of the Rubber Workers were well known toRespondent's management. This drive did not result in anelection or in the recognition of that union, and eventuallythe Rubber Workers discontinued their drive.In the fall of 1974, Rodriguez began again to organizethe Respondent's Abilene employees, thistimeon behalf ofthe IUE. He contacted Tony Rodriguez (no relation), anemployee of the C. G. Conn Company, a musical instru-ment plant in Abilene, and himself, the president of IUELocal 1016. C. Rodriguez obtained from T. Rodriguez anumber of IUE cards to be distributed to Bandag employ-ees.He also assisted International Representative RayMendez, who works out of San Antonio, in organizing7Certain errors in the transcript are hereby noted and corrected BANDAG, INCORPORATED77meetings of Bandag employees to discuss the pros and consof union organization. In October and November, he ob-tained signatures from about nine Bandag employees onIUE designation cards. Rodriguez was one of six membersof the Bandag IUE organizing committee, all of whom pro-claimed their leadership in the organizing effort through-out the campaign by wearing special organizing committeebuttons which were different in legend and design frombuttons worn by other union partisans.Rodriguez himself is illiterate. His native language isTex-Mex, a Spanish dialect spoken in the Southwest. Ro-driguez both speaks and understands English, but not verywell. It was apparent to me from listening to Rodriguez'testimony, given at the hearing through an interpreter, thathe also has difficulty in understanding Spanish. He beganhis employment at Bandag in the fall of 1971 and occupiedthe semiskilled job of banbury operator until his dischargeon February 4, 1975. Rodriguez, as well as all of the otheremployees at the plant who testified, had an informal andopen relationship with Plant Manager Ron McGlothin andall other supervisors.4 Early in October 1974, McGlothinwas confined to the hospital with a painful leg ailment.Rodriguez visited him at the hospital and told McGlothinthat he was going to bring in a Union again. McGlothinsaid that the Company did not need the Union before anddid not need it now, and asked Rodriguez if he really knewwhat he was doing. He told Rodriguez that he would haveto oppose this effort. He also told Rodriguez that this time,things were going to be different than they were during theRubber Workers' campaign and this time Rodriguez wasgoing to get into trouble.Rodriguez told McGlothin thathe placed a job application with C. G. Conn, to whichMcGlothin replied that he knew he had done so, addingthat he would tell Conn that Rodriguez was a troublemak-er and that Rodriguez would not be able to get a job any-where in Abilene.b'McGlothm's wife arrived at the hospitalroom and Rodriguez was promptly asked to leave.During his confinement, McGlothin was also visited byemployees Myrl Hill and Orville Scott Hayes. Hill andHayes complained to McGlothin about alleged favoritismat the plant. They also discussed the forthcoming uniondrive and Rodriguez' role in it. McGlothin tried to discour-age Hayes and Hill from participating in the effort, tellingthem that the IUE was mostly Mexican and suggesting thatthey would not want to be members of it on that account.Later, in October, after McGlothin had returned to duty,he summoned Rodriguez into his office and had a lengthyconversation with him in the presence of Bill Wright, theofficemanager. McGlothin complained to Rodriguez thatthe latter was spreading a false rumor throughout the plantto the effect that McGlothin really did not care whether4 Rodriguez was on a first name basis with McGlothm, visited McGlothinat his home several times, and, as noted in the text, visited him when he wasconfined to the hospital5McGlothm admits making a statement to Rodriguez that "this timethings were going to be different" but believes that he made the statement ata later meeting with Rodriguez in his office He was under sedation at thetime and admits that his recollection of the hospital visit is unclear I creditRodriguez6McGlothm denies making this statement, but I credit Rodriguez' testi-mony on this pointtheUnion did or did not come into the plant and wasmerely making a show of opposition in order to impress thehome office in Muscatine. McGlothin stated flatly theseremarks were untrue, that he was personally opposed to theunionization of the Abilene plant, and that, if Rodriguezdid not stop spreading false rumors, Rodriguez would needa lawyer. The implication of this remark was that Rodri-guez' alleged remarks to employees were libellous. Rodri-guez said that he did not think that he needed a lawyer. AsMcGlothin put it, "I was really trying to scare him."Rodriguez questioned McGlothin and tried to get him toadmit that he favored unionization of the plant. McGloth-in replied that he had worked previously in a unionizedplant 7 and could do so again, but he much preferred not todo so. He also confronted Rodriguez with a rumor attribut-ed to him to the effect that Office Manager Wright hadoffered him $2,000 to quit the plant. Wright asked Rodri-guez where he thought he could get that kind of money.Rodriguez referred to the Rubber Workers' campaign in1972 and said that he was repeatedly asked by fellow em-ployees to start up another campaign He told Wright andMcGlothin that, at first he declined, but after employeepressure on him began to mount, he decided that he woulddo so and that this time he would take it "all the way."McGlothin mentioned that he had a lawyer and that thistime things would be handled differently.The vast bulk of the designation cards collected by theIUE were signed in late October or early November. Theyobtained a total of 27 cards in a unit of 48 employees.8During this period of time, and indeed up to and beyondthe time of the election, rumors both favorable and inimi-cal to the unionization effort ran rampant throughout theplant.During an evening meal or rest break on November14, several employees were discussing the organizing drivethen in progress. Employee Myrl Hill, a member of theorganizing committee, recalls some employees saying thatthey would get union benefits but would pay no uniondues, and admits saying in response to this remark that hehad heard people who did not pay union dues but receivedunion benefits would have poor running cars. The refer-ence was to putting sugar in gas tanks. Ramon "Butch"Roach,an in-law of Plant Manager McGlothin, stated thathe did not want to join a union because he had been in onebefore and did not care for it. To the "poor running cars"remark he replied that, if any employee sugared his car, hewould "whip their ass and sugar up their car " Hayes askedRoach if he knew what a scab was and whether he wouldbelong to the scab membership at the plant if it wentunion. Roach replied in the affirmative to both questions.Employee John Lomax chimed in to say that he wishedsomeone would do something to his car so he could collectinsurance on it.Douglas Gray, another participant in the breaktime con-versation, had occasion later in the evening to speak with7Dayton Tire and Rubber CompanyBThe Respondent does not seriously contest the fact that the Union hada card majority at one point in the campaign The General Counsel prof-fered a total of 28 cards in making the above-noted finding, I do not countthe card of George Saucedo since his name does not appear on theExcelsiorlistwhich was introduced into evidence to show the identity of unit employ-ees on January 23 and 24 78DECISIONS OFNATIONALLABOR RELATIONS BOARDScott Hayes, an organizing committee member. As Hayeswas getting off a forklift in Hayes' working area near thefestoon or wigwag machine, Hayes asked Gray to sign aunion card and Gray declined, saying that he wanted tofind out both sides of the question before committing him-self.At this point, Hayes asked Gray if he knew what ascab was. When Gray said that he did not, Hayes askedhim if he would like to know When Gray professed indif-ference,Hayes then defined a scab to him as a "low-life,-, s.o.b." On the same evening, Gray, Roach, and a thirdemployee, Fred Williams, reported to Supervisor VirgilThomas that Hill had threatened to sweeten the gas tanksof employees who didnot sign unioncards, and Gray alsoreported the conversation he had with Hayes. Thomasphoned McGlothin and in turn reported these conversa-tions, or versions thereof, to McGlothin. McGlothin toldThomas to watch the parking lot to see that no vandalismtook place to employees cars and, later on in the evening,came to the plant himself. By that time, Hayes and Hill,who were day-shift employees, had left. He talked toRoach, Gray, and Williams in the conference room. Roachreported that Hill had threatened damage to cars of per-sons who did not sign union cards. Two employees askedMcGlothin if the Company had insurance which wouldcompensate employees for damage of this kind. McGlothinreplied that he did not know but he would try to preventsuch damage and would try to pay for such damage if infact it occurred. Gray then reported his conversation withHayes, and, according to McGlothin, added that Hayeshad not only defined "skag" (this was Gray's under-standing of Hayes' term), as noted above, but had appliedthe term to him. McGlothin also met with employees JohnLomax, Gary Tyler, and Leslie Lipham to obtain their ver-sions of the lunchroom incident. Various employees report-ed various versions of Hill's remark about rough runningcars and had differing reactions to the remark, rangingfrom anger to fear to indifference 9The next morning, McGlothin met with Hill, Hayes, andseveral supervisors in his office.He asked Hill what he hadsaid at the break,and Hill replied that he said in the courseof a discussion of the union drive that he had heard thatthose who received union benefits without paying dueswould have poor running cars because of sugar in the gastank. He denied saying that he had threatened to take anysuch action himself.McGlothin admonished him for thisremark, saying that he could not understand how Hill, whowas an adept auto mechanic,would make such a remarksince some people took him seriously.He further told Hillthat he had gotten himself in real trouble by his remarkbecause everyone in the plant had heard about it and, asplantmanager,McGlothin could not have that kind ofthing happening.He asked Hill if he was proud of himselffor having made the remark,and Hill said no.9Various versions of Hill's breaktime remark place different nuances onwhat he said One witness indicated that Hill threatened to sugar gas tanksof those who did not sign cards and another said that Hill had"heard" thatsuch might take place A third said that the conversation was a normalbreaktime conversation and that no threats were uttered A fourth said thatremarks concerning sweetening of gas tanks and other vandalism to carstook place in the context of a conversation about what had transpired atother plantsMcGlothin then began to reprimand Hayes. He toldHayes that he was in trouble for talking to employeesabout the Union on company time.He asked Hayes if hehad called Gray a scab and inquired how he had definedthe term. Hayes denied calling Gray a scab, but told Mc-Glothin that he had defined the term to Gray as a "low-life,-, s.o.b." McGlothin asked him if he liked to hearthat kind of language. Hayes replied that he did not butthat it was nothing unusual. McGlothin asked Hayes if hewas proud of himself for using such language,and Hayessaid that he was not but that he heard it everywhere andrepeated that it was not unusual.McGlothin told Hayesthat his definition was not a true definition of a scab as farasMcGlothin was concerned,and went on to redefine theterm to Hayes as a person who has the courage of hisconvictions to cross a picket line and earn money for hisfamily.At the conclusion of these remarks, McGlothin askedboth Hill and Hayes to leave the room for a few minutes.When they returned, he informed them that they werebeing suspended for 3 days without pay. He told Hill hewas being suspended for making a threat to employeesabout damaging their cars and that Hayes was being sus-pended for badgering Gray about the Union,calling him ascab, talking to employees on company time, and definingscab in the manner in which he did.At thistime,the Respondent maintained a no-solicita-tion rule in its employee handbook which,in rule 13, de-fined as a breach of company regulations:Circulating petitions, distributing any written or print-ed matter, or posting same such matter of any descrip-tionon Companypremises,including parking lots,without prior approval of Plant Manager.In the course of the evening of November 14, while tryingto sort out the facts of the incidents involving Hill andHayes,McGlothin phoned Company Attorney Parker todiscuss both these events and other matters relating to theattempted unionization of the plant.Among other things,they discussed the above-quoted rule Parker told Mc-Glothin it was unduly broad and advised him to amend it.The following day, after the suspension of Hayes and Hill,McGlothin caused to be posted on the bulletin board arevised rule 13, which read as follows:Below is a clarification of rule#13 in the employeeshandbook.Please read it carefully,if you do not un-derstand it, askyoursupervisor.Circulating petitions,distributing any written or print-ed matter,soliciting,or posting same such matter ofany description during working time in plant withoutprior approval of Plant Manager.On November 21, 1974, at 3 p.m. McGlothin spoke to anassembly of employees in the breakroom.He told themthat the fact that the plant might go union would not auto-matically mean that employees would get raises and statedthat employees could lose wages and benefits in that event.He noted that,in negotiating with a union,the Companywas not obligated to go half way or agree with every unionproposal and stated that it might take I or 2 years for aunion to get a contract.Meanwhile, all wages and benefits BANDAG, INCORPORATEDwould be frozen.In recountinghis version of the speech,McGlothin said he told employees that bargaining wouldstart from scratch. By way of illustration, he read to theemployees an excerpt from the LRRM report ofMidwest-ern Instruments,which found in heavy print at 48 LRRM1795 [133 NLRB 1132], to the effect that an employer whowas not going to eliminate breaks could refuse to incorpo-rate existing restbreaks in a proposed union contract andthe Board would uphold him.10 He went on to say thatemployees did not need outside protection, claiming thatthe Company's track record indicated that many peoplehad been given second, third, and fourth chances withoutbeing fired and that others who no longer work there weretrying to get their jobs back. He also referred to the recent-ly posted revision of rule 13, read the text of it aloud, andasserted that the rule was for the benefit of employees aswell as the Company. He told them that "the main reasonfor it is I'm not going to tolerate people circumventingrules and situations just to gain favor for something theywant when it's not something the company wants. We'rejust not going to tolerate it" He went on to say that therule did not mean that employees could not talk on the jobAs long as employees kept up their pace and the qualitylevel of their fob and were working safely and not disrupt-ing anything, it would be permissible for them to talk witheach other, but he would not tolerate employees interrupt-ing the work of others. Any employee who wanted to sellsomething could ask permission from McGlothin to postan ad on the bulletin board and permission to do so wouldbe grantedAbout this same time, McGlothin also spoke to an over-lapping meeting of the night and day shifts which tookplace early in the morning About 15 employees were pres-ent at that speech. McGlothin told them that the Companyshould be hiring men at present to go into full productionbut this plan was up in the air because the Union hadmesseditup.He described the process of collective bar-gaining to the assembled employees, saying that pay andbenefits could be reduced beforenegotiationsand that em-ployees might lose their two 5-minute breaksMcGlothinfurther stated that,in anearlier campaign, no one had beenfired but that this time some people had gone too far. Hesaid that Hayes had been suspended because he had beenseentalking to five people about the Union and three ofthe five did not want to hear about it. He also said that Hillhad been suspended for telling employees that their carswould run poorly.Both before and after the promulgation of revised rule13, the Company permitted solicitations of employees dur-ing working time for various purposes. Weekly footballpools were commonplace. One employee sold oranges toother employees for the benefit of a worthy cause andplaced the oranges at the front office to be picked up at the10The excerpt reads as followsEmployer did not violate LMRA by telling union during contract nego-tiations that he did not think matter of rest periods should be includedin contract, which was merely statement of position and not refusal todiscuss issue Employer is not obliged to continue all existing practicesand benefits that union considers beneficial, since terms and conditionsof employment are subject to negotiation79end of the shift. On one occasion employees were solicitedfor money to buy a Christmas gift for a supervisor. A solic-itation for the United Fund was regularly made. Any em-ployee who did not care to contribute to the United Fundwas required to report personally to McGlothin's office toexplain to the plant manager his reason for declining toparticipateDuring the course of the organizational drive, companyforemen and employees had frequent occasion to discussthe organizational drive in individual conversations. AboutNovember 1, Shipping and Receiving Department Fore-man Ovid C. "Jerry" Ward was drivingfrom the Bandagfactory to its warehouse on a company errand with ScottHayes. He told Hayes that he did not think Hayes knewwhat he was getting into with Carlos and Tony RodriguezHe suggested that Hayes read the union contract at C. G.Conn, an organized shop, and Hayes said he would. WardtoldHayes he did not think he would like to pay uniondues since he did not like to contribute to the United Fund,and said that he did not think that the Union would helpBandag in any way. Late in February, after the electionand at or about the time that a hearing in this case wasoriginally scheduled,Ward, who by then had become pro-duction supervisor, discussed the matter of going to courtwith Hayes, telling Hayes that employees would not get araise in wages or any increase in benefits until this unionactivity was over. Without specifically mentioning the lateFebruary conversation with Hayes, Ward confirmed thatthe remark was of the kind and character which he hadmade to Hayes on several occasions. On another occasion,early in December, Ward saw Hill in the shipping and re-ceiving area. Hill had adorned his shirt with about 20union buttons, and Ward ventured the remark that the but-tons "looked like shit" and that his little boy used to wearbuttons in this fashion. Hill replied that his shirt was just asclean then as when he first put the buttons on. Ward didnot deny this latter statement.On the morning of the day on which the second sessionof the representation election was held, Production Super-visor JerryWhite saw maintenance mechanic J. H. Chap-man near the timeclock as Chapman was getting ready topunch out. White told Chapman that if the Union lost theelection the mill operators would get immediate raises andthat the Company would be negotiating with the home of-fices for more money for the finish line and the press. Hesaid that McGlothin would be in a better bargaining posi-tion with the home office in Muscatine if the Union gotvoted out. Chapman repeated these remarks to employeeHollisWimberly.White testified that he discussed withChapman and other employees the question of raises be-fore election day but did not do so on election day. Headmitted to employees that he had heard rumors that milloperators and press helpers would get raises, but claims hedeclined comment on the truth or falsity of the rumors. Headmitted hearing commentary by other employees of thenature indicated by Chapman but denies making such re-marks himself. He denies the specific comments attributedto him by Chapman on January 24. He told employees hethought Ron McGlothin could do better for them than theUnion I credit Chapman.Dewayne Dodson testified credibly that, in the course of 80DECISIONSOF NATIONALLABOR RELATIONS BOARDa conversationin early November with Delano "Sonny"Campbell, a production supervisor on the late night shift(the so-called A Shift), Campbell told him that if the com-pany went union, they might close the Abilene shop andsend the tire moulds back to the home office in Muscatine.Campbell admits making this statement,but insists that hewas only voicing his personal opinion. In the course of thesame conversation which took place in the breakroom,Campbell reportedly asked Dodson how many union cardsDodson had obtained. Dodson replied that he could notanswer that question. Campbell denies this aspect ofDodson's testimony. I credit Dodson. Just before Dodsonleft the employ of Bandag in mid-February," Campbell,who apparently felt badly that a number of immediate sub-ordinates had supported the Union, asked Dodson how hecould improve his supervision in the future. About thissame time,when the original complaint in this proceedingissued had named Campbell as one of the supervisors whohad committed a violation of Section 8(a)(1), Campbellalso asked Dodson if he was the one who made the allega-tion against him.Dodson admitted that he was.On the second day of the two-part election, ForemanGene Sumner reportedly met Rodriguez in the plant short-ly before the resumption of voting and asked him if he wasgoing to vote "no." Rodriguez replied that he was going tovote "yes," whereupon Sumner asked him if he knew thatthe Company had enough money to fire him. Sumner ad-mits that on various occasions Rodriguez told him that hewas going to vote for the Union and that he (Sumner) hadmade an effort to change his mind. He denies making thestatement attributed to him by Rodriguez that the Compa-ny had enough money to fire him. I credit Rodriguez.i2As noted before, Carlos Rodriguez was employed as ahelper or loader on the banbury machine. A banbury ma-chine transforms raw rubber,which is purchased in largeblocks, into a lengthy ribbon of a processed rubber suitablefor fabrication into tire treads. Under normal operations, itismannedby four men-the banbury helper (or loader),the banbury operator, the mill operator, and the festoon(or wigwag) operator. It is not contested, and I find, thatthe job of banbury helper is the most arduous and physi-cally taxing of the four positions The helper obtains froma storage area rectangular blocks of rubber, each weighingabout 85-90 pounds which are loaded on skids. The skidsare transported by a forklift to the banbury. These blocksare stored about 50 to 100 yards from the conveyor. Theloader cuts the blocks to conform to the specifications ofthe formula used in processing as they are placed on the11Dodson resigned voluntarily in mid-February1975, and is nolonger anemployee of Bandag1Respondent argues that,indeterminingthe credibilityof conflictingwitnesses,the trier of fact should assess the probabilities involved in varyingstatements From that premise,he argues that Sumner should be creditedover Rodriguez in this factual collision because it is improbable that Sum-ner,who knew Rodriguez to be a union leader,would have asked himwhether he was going to vote "no"If the statement attributed to Sumner istreated solely as an interrogatory designed to elicit information, this argu-ment carries weight If the statement is considered as a needle and a threatcouched in the form of question,this contention loses impactThe adden-dum to the question-that the Companyhad enough money to fire Rodri-guez-negates any suggestion that Sumner was merely looking for informa-tion from Rodriguezconveyor. Each batch that is processed contains about 450pounds; the banbury itself can handle five batches at atime. During the course of the day, the helper is called onto lift in excess of 40,000 pounds of rubber. After preparinga batch on the conveyor, the helper climbs an 8-foot ladderand goes along a catwalk to 10 different hoppers whichhold the various chemicals which are mixed with the rub-ber. In addition to keeping the conveyor loaded with rub-ber blocks cut to prescribed weights, the banbury helper isresponsible for seeing to it that the bins remain loaded withsteric acid, Chement zinc, Santocure, Dowgard, and vari-ous other chemicals used in the process, and that the areaaround the bins is swept clean. 13 The banbury operatorpushes various buttons which cause the rubber and thechemicals to be dumped into the banbury machine in prop-er proportions. It takes about 3 minutes to mix a batch ofrubber in the banbury machine. When the batch is com-pleted, it is dropped onto a mill and run through the millunder the direction of the mill operator. At this point, therubber is being processed in a long ribbon which is about 2feetwide. It is processed through a dip tank where therubber is cooled. Then it moves to a bar-type conveyorwhere the ribbon of rubber hangs in loops. This location,referred to as the batch-off conveyor, is where the rubbercontinues to cool. When the mill is empty, the mill operatorstops the batch-off conveyor until another batch is ready.The ribbon of rubber is then processed to a point about 16feet above the level of the plant floor on roller bars wherethe fourth crewmember, the festoon (or wigwag) machineoperator, stands on a platform above the plant floor, pullsthe ribbon off of bars, and sticks it on a belt conveyorwhere the ribbon goes under a tension roller. The ribbonnormally emerges from the wigwag at the rate of about 20feet per minute. The ribbon drops to the plant floor andgoes through a flapping apparatus which makes the ribbonof rubber easier to fold when it reaches the skids. The wig-wag operator goes downstairs to watch the rubber and tofold it onto the skids It is folded on the skids in 5 or 6-footfolds and then is taken to a storage area. The entire ban-bury process takes between 13 and 17 minutes for fivebatches to be processed. The distance from the conveyor,where blocks are initially loaded, to the end point of theprocess is about 50 yards.As noted previously, it requires a four-man crew to oper-ate this process without interruption. Because the Respon-dent experiences a great deal of absenteeism, it has becomenecessary on occasion to operate this process with two orthree employees. In such instances, the machine cannot beoperated on an uninterrupted basis but must be stoppedperiodically in process so that the reduced crew can per-form the functions of the missing man and then resumetheir normal duties. The effect on overall production neednot be elaborated.On the morning of February 4, 1975, Respondent wasshort handed on the banbury machine during the day shift.u For a long period of time, Rodriguez was permitted to come to work Ihour in advance of the beginning of his shift in order to get raw materials inthe bins and also to arrange blocks in position to feed to the conveyor whenthe shift began In the fallof 1974,this practice was discontinued whenRodriguez was found talking to other employees during this preshift period,presumably about unionization BANDAG, INCORPORATED81Rodriguez was present to fill the block loader(or helper)position but others were missing, so his foreman,Sumner,got help from O. T. Reeves and Don Foy to operate themachine. Sumner desired to have three men work the wig-wag machine during this operation and told Rodriguez tohelp them at this position in addition to his regular loadingjob.At the time, Rodriguez was sweeping the platformnear the chemical bins. Rodriguez told Sumner that thewigwag was not his job, that he had work to do loadingand keeping the chemical bins full, and that he could notkeep up with his regular job and assist on the wigwag aswell.He suggested to Sumner that he be left to do thiswork so that he would not fall behind loading, while theothers finished the processing of the rubber at that end ofthe procedure. Sumner told Rodriguez that, if he was refus-ing to do what he was assigned to do, he would have to goto the office and talk with McGlothin. Rodriguez protestedthat he was not refusing to do an assignment but was mere-ly trying to suggest an alternative procedure which wouldwork out better to everyone's benefit. 14 At this point, theyboth went into McGlothin's office. Rodriguez waited out-side while Sumner spoke to McGlothin. When Rodriguezentered the office, McGlothin told him to do what Sumnerordered him to do. Rodriguez replied by asking which jobon the banbury McGlothin wanted him to do, the loadingor the wigwag. At this point, McGlothin told Rodriguezthat if he was not going to do what his supervisor told him,he would have to resign. Rodriguez protested that he wasnot refusing to do what his supervisor told him, refused toresign,and claimed that McGlothin was trying to fire himbecause of his union activities.McGlothin denied thischarge. McGlothin was writing down the dialogue betweenRodriguez and himself as the discussion progressed. (Helater had it transcribed.) McGlothin then said he had noalternative but to fire him for three things-refusing a di-rect order, saying he would do it again, and refusing toresign when given the choice.Rodriguez left, and ultimate-ly went to work for C. G. Conn.B. Analysis and Conclusions1. Independent evidence of union animusThe record contains a multitude of examples of unionanimus on the part of this Respondent and its supervisorswhich are not alleged as independent violations of Section8(a)(1) of the Act, but which are relevant in assessing theRespondent's words and conduct which are the subject ofthis litigation.The Respondent conducted a "hard-sell" an-tiunion campaign in the weeks and months which preceded14 Sumner testified that Rodriguez told him,"No, Gene,I'm not going tohelp you,"and repeated that sentiment to him and later to McGlothin in themanner of a flat confrontation I discredit his testimony and the testimonyofMcGlothin on this point,all of which appears to be from a contrivedscriptRodriguez denies telling McGlothin in McGlothin's office that, ifSumner again told him to work the wigwag,he would again refuse.Icreditthis denial In this connection I note the statement of Rodriguez' previousforeman,Jerry White,to the effect that,in the 2 years Rodriguez worked forhim, he never refused an order I am also mindful of McGlothm's andWright's statements to the effect that Rodriguez frequently had problemsexpressing himself in Englishthe January23 and 24 election.One of its campaign tacticswas the distribution of coupon books to drive home itsargument that union promises could not be believed butcompany promises could.In its couponbook,the Compa-ny guaranteedthat,without a union,itwould continue togive pay raises in the future as it did in the past without thenecessity of employees paying union dues and initiationfees, and that a "no" vote at the election meant that em-ployees would never have to strike so they could continueto paytheir bills. In the couponbook,Respondent alsopromised that if there was a strike it would keep the plantopen,even if it meant replacing strikers,and noted thatunion bosses would continue to receive full pay even ifstrikersdid not.In another coupon book,Respondentchallenged the Union to guarantee in writing that theUnion would be able to obtain specified pay increaseswithin specified time periods,that it would be able to in-crease the sales and profits of Bandag so that employeeswould not have to be laid off, that union members wouldnever haveto paydues, assessments,and initiation fees,and that theUnionwould continue to pay strikers theirpaychecksif called out on strike.Another ofRespondent'sleaflets portrayed a disconcerted individual standing be-side anempty grocerycart and urged the employees toprotect their securityby voting "no," since union promiseswould not fill their grocery basket while union strikes,picket lines, dues, fees, and assessments would surely keepit empty.In a letter, dated January17, 1975,Respondent's presi-dent,G. E. Edwards,urged all employees to vote "no."Among the reasons stated in support of this request was adescription of collective bargaining in which Edwards ar-gued:As youhave been told collective bargaining is a two-way street.The companyhas just as much right underthe law to make demands on the Union as the Unionhas to make demands on the company.For this rea-son, it sometimes takes a year or longer-if ever-forthe parties to reach a contract. In the meantime, allwages and benefits are frozen.15The only way inwhich a unioncan try toforce any company to agreeto its demands is to take the employees out on strike.During an economic strike, a company has the rightunder the law to operate the business with replace-ment employees or to simply stay closed.Either way,you wouldbe the loser.You would beout of work andyour earnings would be discontinued.You cannoteven draw unemployment compensation in Texas.. . . Asidefrom your economic welfare, I feel that,shouldyou elect a union to representyourinterests,you have even more to lose. I am referring to yourfreedom andindividuality.Unions have virtually un-limited control over the personal interest of the indi-viduals in a bargaining unit. Once employees havevoted to be representedby a union, theywill havegiven up practically all of their rights to be treated asindividuals.15TheRespondent had a practice of reviewing all employees for purposesof a pay raise each July New employees were apparently reviewed for thispurpose more frequently during theinitial stages of their employment 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDAnother piece of preelection literature was handed outto employees by their individual supervisors and personallysignedby those supervisors prior to distribution. It dispar-aged the leadership of Union Representative Ray Mendezat another organized plant located in Kyle, Texas, impliedthat union leaders sold out their members during negotia-tions,detailed the financial difficulties of the IUE Interna-tional,argued that employees could not trust a unionwhich could not keep its own house in order, talked aboutstrikes and the replacement of strikers, argued that union-ization meantadditional bosses over employees who wouldattempt to control employees' actions off the job, andurged those and other reasonsas a basisfor voting "no."Another preelection letter from McGlothin reminded em-ployees that they could revoke theiruniondesignation cardif they had signed one, and provided in the letter a form bywhich an employee could request Mendez to return hiscard. Another letter from McGlothin informed employeesthat the Company opposed unionization of the plant be-cause "we know they can wreck a company and reduce thenumber of jobs."2.The no-solicitation rulePrior to November 15, 1974, Respondentmaintained ano-solicitation and no-distribution rule, printed as rule 13in its employee handbook, which the Respondent concedesis invalid on its face. Rule 13 forbade the circulation, distri-bution, or posting of any printed matter on company prem-iseswithout prior permission of the plant manager anddrew no distinction between working time and companytime.On November 15, 1974, immediately following theHill and Hayes incidents, the Respondent, upon advice ofcounsel, amended this rule by inserting into its languagethe phrase "during working time," and byinserting thewords "in plant" in place of "on companypremises, in-cluding parking lots " Respondent contends that these al-terations immunize it from the finding of a violation.The complaint alleges violation of this score beginningMay 19, 1974, makes specific reference to the employeeshandbook (which is dated July 1, 1974), and impliedlycharges that the violation continues to date. It has longbeen held that an overly broad no-solicitationrule is anunlawful interference with employee rights guaranteed un-der Section 7 of the Act.16 It is also well-established thatthe discontinuance of an unfair labor practice is normallynot a defense to a Board order, especially where other un-fair labor practices clearly indicate that the coercive effectof discontinued conduct has not been dissipated.'7 Such iscertainly the case here. Accordingly, I find that the provi-sions of rule 13, as stated in the employee handbook, vio-late Section 8(a)(1) of the Act, and will recommend anorder designed to suppress the violation.By inserting the phrase "during working time" into the16Republic AviationCorporation vN L R B,324U S 793 (1945),N L R B v The Babcock & Wilcox Company,351 U S 105 (1956),N L R BvUnited Steelworkers of America [NuTone],357 U S 357 (1958)17N L R B v Mexia Textile Mills,339 U S 563 (1950),Ferro Manufactur-ing Corporation,166 NLRB 878 (1967),Kinter Brothers, Inc,167 NLRB 57(1967),N L R B v United States Rubber Company,384 F 2d 660 (C A 5,1967),NLRB v P R Mallory & Co, Inc,389 F 2d 704 (C A 7, 1967)body of the illegal rule, the Respondent herein hopes toreverse the presumption of invalidity which attaches tosuch a rule and to bring it into conformity with a line ofBoard cases which hold that limitations on such activityduring working time are presumptively valid.'s In explain-ing the newly amended rule to company employees inspeeches delivered a few days after it was posted, PlantManager McGlothin stated that they could still continue totalk to each other on the job provided their work wascaught up and they were not creating a safety hazard. Heoffered them the use of the bulletin board to sell personalautomobiles or other items provided that they got advancepermission. Respondent's management has not only toler-ated but actively participated in on-the-job interruptionsfor nonwork matters, such as solicitations for footballpools, selling of oranges for the benefit of the FutureFarmers of America, soliciting money for Christmas pres-entsfor a supervisor, and collections for the UnitedFund.19 Such activities continued after the promulgation ofthe November 15 amendment to rule 13. McGlothin saidthat the key to conformity with the amended rule was ob-taining advance permission from management to engage insuch activities. He also stated that the purpose of the rulewas to "prevent people circumventing rules and situationsjust to gain favor for something they want when its notsomething the company wants. We're just not going to to-lerate it."The timing of the change in the rule, taken together withthe above-recited union animus, the honoring of the rule inthe breach rather than in the observance for a whole hostof solicitations not related to work, and McGlothin's state-ment above in which he says in effect that the new rule isdesigned to prevent union solicitation while permittingother forms of work interruptions to continue, make itabundantly clear that the amendment to the rule did notchange its legal character and that it is still designed tothwart Section 7 activity. His statements to employees atthe November 21 speeches make it clear that, while gainingadvance approval from management to solicit is the key toconformity with the new rule, advance approval to solicitfor union purposes would be denied.20 Accordingly, anypresumption of regularity attaching to such rules, whenviewed in the abstract, is overcome in this case by the factssurrounding its promulgation. Accordingly, I conclude thatthe amended rule also violates Section 8(a)(1) of the Act.3.Threats by McGlothinto Rodriguez and othersI credit McGlothin's version of a conversation with Ro-driguez to the effect that, in McGlothm's office, he accused18Essex International, Inc,211 NLRB 749 (1974),John H Swisher & Son,Inc,211NLRB 777 (1974),Pepsi-Cola Bottling Co of Los Angeles,211NLRB 870 (1974),Groendyke Transport, Inc,211 NLRB 921 (1974),LithoPress of San Antonio,211NLRB 1014 (1974),Leon Ferenback, Inc,213NLRB 373,Alberts, Inc,213 NLRB 686 (1974),Florida Steel Corporation,215 NLRB 704 (1974),Keller Columbus, Inc,215 NLRB 723 (1974),Robo-iron Corporation,216 NLRB 396 (1974),Gould,Inc, 216 NLRB 1031 (1975)19 SeeImco Container Company,208 NLRB 874 (1974),Empire Corpora-tion,212 NLRB 623 (1974)20 In this respect, the validity of the amended rule herein differs from theone involved inGooch Packing, Inc,187 NLRB 351 (1970), on which theRespondent relies BANDAG, INCORPORATEDRodriguez of spreading a false rumor about him in theplant to the effect that he secretly approved of the organiz-ing drive. McGlothin regarded such a remark as libelous, afactwhich in and of itself displays a certain amount ofanimus, informed Rodriguez that there were laws againstspreading such rumors, and threatened legal action againstRodriguez by telling him he should get himself a lawyer.As McGlothin explained it, he was only trying to scareRodriguez. I find that trying to scare Rodriguez underthese circumstances violates Section 8(a)(1) of the ActMcGlothin's statements to assembled employees in hisNovember 21 speeches contain various statements whichcould be construed to be threats. Some views expressed atthat time were later echoed by Company President Ed-wards when he wrote employees a preelection letter onJanuary 17. While McGlothin touched upon various sub-jects during these speeches, he summarized his remarks onthe subject of collective bargaining by saying that, if theUnion came in, bargaining would start from scratch. Thelegality of such a statement depends on the context inwhich it is uttered In some instances, it has been regardedas an illegal threat; in other contexts, it has been construedto be merely a description of management's bargainingstrategy.Wagner Industrial Products, Inc.,170 NLRB 1413(1968).1 The animus noted above from other statements oftheRespondent, as well as other violations of Section8(a)(1) of the Act found herein, taken together with otheraspects of this speech, make it clear that McGlothin's ad-mitted statement-that bargainingwould start fromscratch-was not merely the description of a strategy but athreat to reduce benefits in the event of unionization.Other witnesses to this speech whom I credit testified thatMcGlothin informed them that negotiations could drag onfor a year or more, during which time no improvements inwages or fringes would take place This clearly meant thatthe Company would not perform its annual salary review ifthe Union won the election. McGlothin also stated that aunionvictory could result in a discontinuance of breaks.The fact that he read from a Board decision in impartingthis information does not save him from a violation, sincethemessage conveyed was that a union victory meant aloss of an important fringe benefit. Any quibble aboutwhat McGlothin might have meant is removed by an ex-amination of similar and forcefully stated opinions in Ed-wards' letter.McGlothin also said that the advent of theUnion drive brought on a change of policy at the Abileneplant. Bandag had planned to expand the work force, butwith a Union organizing effort underway, everything was"up in the air." Like the "bargaining starts from scratch"statement, these remarks have an intimidating effect and2iFor casesholding a violation, see Famco, Inc, 158 NLRB 111 (1966),Federal Envelope Company,147 NLRB 1030 (1964),Marsh Supermarkets,Inc,140 NLRB 899 (1963),AstronauticsCorporation of America,164 NLRB623 (1967);Ashland Oil Company,199 NLRB 231, 235 (1972),Aerovox Cor-poration of Myrtle Beach,SouthCarolina,172 NLRB 1011 (1968), enfd 435F 2d 1208 (C A 4, 1970),Surprenant MfgCo, 144 NLRB 507 at 517 (1963),enfd 341 F 2d 756 (C A 6, 1965),LittleRockDowntowner,Inc,143 NLRB887 (1963), enfd in part341 F 2d 1020 (C A 8, 1965) For cases holding noviolation or unobjectionable conduct,seeNutrenaMills,Division of Cargill,Inc, 172 NLRB183 (1968),Host International,Inc,195 NLRB 348 (1972),TRW Inc,173 NLRB 1425 (1969),Trent Tube Co,147 NLRB 538 (1964)83constitute an illegal interference with the Section 7 rights ofemployees. As such, they violate Section 8(a)(1) of theAc t.22During Rodriguez' visit to McGlothin in the hospital,McGlothin stated that no one was fired during the RubberWorkers drive in 1972, but this time he would get intotrouble. He also announced in his November 21 speech acomparison with the Rubber Workers campaign and thefact that this time the employees had "gone too far." Theseremarks constitute threats in violation of Section 8(a)(1) ofthe Act, and provide illumination in determining the mo-tive behind the later discharge of the employee to whomthey were made. McGlothin's threat on that occasion thatRodriguez would not be able to find other employment inthe Abilene area was a threat to blacklist and is a violationof Section 8(a)(1) of the Act.4 Interrogations and threatsForeman Delano "Sonny" Campbell admits saying that,if the Union came in, he thought that the plant would closeand the Company would transfer its tire moulds back tothe home office in Muscatine. Transferring tire moulds inthe other direction during the strike at the Muscatine plantwas exactly what took place shortly after Campbell's re-mark. Campbell's excuse for these remarks was that he wasjust expressing his opinion and that he felt that his opinionought to be worth something. It was worth a good deal.The fact that such a statement was Campbell's genuinelyheld opinion does not prevent the expression from being aviolation of Section 8(a)(1) of the Act. Shortly after makingthis statement, Campbell asked employee Dodson howmany cards Dodson had collected. The context of thisquestion illustrates that it was not isolated and that thequestion was not a casual inquiry. Campbell was inquiringinto how an effort was going which, in his previously ex-pressed opinion, meant the end of his own job and those ofhis subordinates, including the man he was talking to. Ac-cordingly, the interrogation violates Section 8(a)(1) of theAct.Gene Sumner's statement to Rodriguez on election dayabout whether he was going to vote "no" took the form ofan interrogatory but was actually a veiled threat which wascoupled with the furtherstatementthat the Company hadsufficient funds to discharge Rodriguez. The statement alsobears remembering in evaluating the discharge of Rodri-guez, which took place less than 2 weeks thereafter. Ac-cordingly, I conclude that Sumner's statement constitutes athreat in violation of Section 8(a)(1) of the Act.Foreman Jerry White's statement that certain classes ofemployees would receive pay increases if the Union lost isa standard violation of Section 8(a)(1) of the Act.N L.R B.v.Exchange Parts, Inc,375 U.S. 405 (1964).Iso find andconclude. Foreman Jerry Ward's postelection statement tothe effect that there would be no raises as long as unionactivity continued mirrored the company president's earli-22 For reasons which are apparent from the record, the testimony of JDJones concerning promises of a promotion and removal of adverse materialsfrom his personnel file in exchange for a"no" vote was stricken According-ly, so much of the consolidated amended complaint which alleges a viola-tion based on these remarks is dismissed 84DECISIONSOF NATIONALLABOR RELATIONS BOARDer printed remarks about the adverse effect of collectivebargaining.Itconstitutes a violation of Section 8(a)(1).Ludlum Industries, Inc.,213 NLRB 189 (1974).5.The suspensionsof MyrlHill and Scott HayesThe record contains several different versions of whatMyrl Hill, a member of the IUE organizing committee,said to various employees during an evening break on No-vember 14.Some say that he threatened to sugar the gastanks of antiunion employees. Others say that he only saidthat heheardthat such might take place. Hill admits sayingto employees in the course of breaktime conversation thathe heard that those who accepted union benefits but failedto pay union dues would have "poor running cars," theclear implication being that there would be sugar in theirgas tanks. He admitted to McGlothin on the followingmorning that he had made this statement the night before.Taking Hill's remarks as he related them, rather than anyelaborationswhich may havebeenmade by others, theyconstitute an implied threat of harm to the property ofpersonswho were opposed to the organizing drive. The factthat an implication of harm is conveyed in the context ofwhat Hillheardhad happened in other locations does notremove the notion of impending harm which might occurat Bandag. As such,the utterance of such remarks consti-tutesunprotected activity and is, in my judgment, the rea-son why McGlothin imposed upon him a 3-day suspensionon November 15. The suspension was not a discriminationin hire or tenure because of union membership,nor was itan interference with protected activities. Rather, it was animposition of discipline in order to stem the flow of intimi-dating and unprotected remarks Accordingly, I will rec-ommend the dismissal of so much of the complaint whichalleges a violation relative to the 3-day suspension of Hill.While McGlothin told Hayes that he was in deeper trou-ble than Hill because of Hayes' X-rated definition of theword "scab," the legal consequences of such a remark areby no means the same. The use of the word "scab" in thecontext of a labor dispute is protected activity.23 Indeed, itisnot the term "scab"per sethat provoked McGlothin'sreaction.Gray,to whom the remark was made, reported ittoMcGlothin as "skag," indicating his own unfamiliaritywith the term and the consequent fact that the word misseditsmark in having any pejorative effect in his mind. It wasHayes' definition which aroused McGlothm's ire. HayestoldMcGlothin that the use of the language he employedin defining"scab"was commonplace at Bandag,and fromthat premise he argued that no disciplinary action againsthim was warranted. The record is devoid of any suggestionthat such language was not used at the plant, a fact whichmakes disciplinary action for obscene speech subject toparticular scrutiny.24 Board cases vary on the question of23 SeeOldDominionBranch,No496,National Associationof Letter Car-riers v Austin,418 U S 264 (1974), and cases cited therein For a moreliterary definition of "scab,"reference is made to Jack London's descriptionreprinted in the Board report ofThe Maryland Drydock Company,88 NLRB1305, 1311, 1312 (1950)See alsoN L R B v B D Holt Company,516 F 2d505 (C A 5, 1975)24 The Supreme Court has recently granted constitutional protection tothe use of languageeverybit as opprobrious as that used by Hayes Seethe use of foul language as a basis for discharge or otherdisciplinary action.15Normally,an element of insubordina-tion accompanies the use of profane or obscene languagewhen the Board finds it to be the basis for discipline, atleast in those circumstances where the discipline is metedout in the context of a labor relations dispute and it ap-pears that obscene language is used or tolerated in the dai-ly life of a plant. Though Hayes' remarks to Gray wereenlarged upon as they were passed on, Gray in his testimo-ny did not say that Hayes had applied to him the epithetsin question. Gray's testimony of the incident itself corrobo-rates Hayes' own version and makes of this exchange noth-ing more pretentious than another remark passed betweentwo employees during an evening's work. On the otherhand, McGlothin seized on this occasion to lecture Hayes,not only about the use of obscene language in the plant,but to redefine to him the term"scab"and not in a mannerconforming to the Respondent'sown views on labor rela-tions. It appears clearly that McGlothin was not, in thecase of Hayes, moving to eliminate the use of obscene, orprofane or provocative language among his employees butrather to counter Hayes'"hard-sell" approach to union or-ganization,which was implicit in the use of the terms inquestion.Any suggestion that the discipline was justifiedbecause the conversation took place on company timewould run squarely into uncontradicted evidence, notedabove, that employees frequently spoke to each other onnonwork related matters during working hours. According-ly, the 3-day suspension of Hayes constituted a violation ofSection 8(a)(1) and (3) of the Act. I so find and conclude.6.The discharge of CarlosRodriguezCarlos Rodriguez was discharged on February 4, 1975,for insubordination. He was the leader of two organizingdrives at the Abilene plant. The Respondent was wellaware of his activity and his leadership on both occasions.Rodriguez was active in the abortive Rubber Workers cam-paign in 1972 and initiated the IUE campaign in 1974.During the early stages of the IUE campaign, he told Mc-Glothin that he was going to bring the Union to the plant.Respondent's witness Wright testified that Rodriguez toldboth McGlothin and himself that this time he was going togo "all the way."Rodriguez was a member of the organiz-ing committee,wore an organizing committee button towork, and signed up about nine Bandag employees on IUEdesignation cards. Company knowledge of his leadershiprole is acknowledged by the Respondent.His discharge took place against a background of strongunion animus which is detailed above. Some animus wasCohen vCalifornia,403 U S 15 (1971),Papish vUniversity of MissouriBoardof Curators,410 U S 667 (1973)25Cases upholding a discharge for use of foul languageMartin Theatresof Georgia, Inc,169 NLRB 108 (1968),Steve Aloi Ford, Inc,179 NLRB 229at 237-238 (1969),Calmos Combining Co,184 NLRB 914 (1970),HunterDivision,Robbins and Myers,Inc,173 NLRB 710 (1968),Southwestern BellTelephone Company,190 N LRB 427 (1971),American Beef Packers, Inc,196NLRB 875 (1972),Packer Sales Corporation,199 NLRB 912 (1972) Casesdisallowing a discharge for use of foul languageHugh H Wilson Corpora-tion,171NLRB 1040, 1047 (1968),William L Bonnell Co, Inc170 NLRB204 at 216 (1968),C W F Corporation,188 NLRB 554 (1971),Coronet Casu-als, Inc,190 NLRB 685,Garner Tool and Die Manufacturing Corporation,198 NLRB 640 (1972), RoweFurniture Corporation of Missouri, Inc,200NLRB 155 (1972) BANDAG, INCORPORATED85expressed in statements which are permissible under Sec-tion 8(c) of the Act; other statements lapsed over into vio-lations of Section 8(a)(1). Rodriguez was warned about hisactivities as the campaign progressed. McGlothin told himno one was fired during the Rubber Workers campaign butthis time things would be different. Sumner told Rodriguezon the day of the election, and less than 2 weeks before thedischarge, that the Company had plenty of money to dis-charge him. The timing of the discharge suggests antiunionmotivation as well. The discharge of a leading union adher-ent-one who had promised this time to go "all theway"-while union objections to a lost election were pend-ing bears careful scrutiny and itself suggests antiunion mo-tivation behind the discharge.Shorewood Manor NursingHome,217 NLRB 331 (1975).In the face of these circumstances, the Respondent con-tends that an incident which occurred on February 4 be-tween Rodriguez and his foreman Sumner, involving theasserted disobedience of an order, was the true and onlyprecipitating cause for Rodriguez' removal. Rodriguez hadworked for the Respondent about 4 years. McGlothin de-scribed him as a friendly fellow with a big grin. They werepersonally acquainted to the extent that Rodriguez visitedMcGlothin both in the hospital and at his home. Rodri-guez' former supervisor, White, testified that during the 2years he worked for White, Rodriguez always did what hewas told to do. Rodriguez had two reprimands from Sum-ner, one for leaving his job on September 5 without permis-sion and another which took place late in December. Onthat occasion, Rodriguez was summoned from his home at3 a.m on a Saturday morning to fill in on the banburymachine for an employee who was missing from the nightshift.Rodriquez wanted to leave at noon after completing8 hours of work but was told by Sumner that he had to stayon until the completion of the day shift at 3:30 p.m. Rodri-guez left anyway and was given a written reprimand. Ro-driguez frequently accommodated the Respondent bycoming in before his shift, either to help the night shift orto get blocks and chemicals loaded for his own shift. How-ever, in this instance, the Respondent did not see fit toreciprocate Rodriguez' accommodation by acceding to Ro-driguez' desires.On February 4, Respondent was again short handed inthe operation of the banbury machine on the day shiftContrary to the suggestion in the Respondent's brief, Ro-driguez was not assigned to assist on the wigwag machinein place of his regular duties but was given the assignmentin addition to his regular duties, which were the most ardu-ous in the operation of the banbury process. In the opera-tion of the machine with a three-man crew, Sumner saw fitto assign all three men to the wigwag machine to performwhat, in normal processing with a full crew, is a one-manjob The obvious effect of giving Rodriguez extra work wasto cause him to fall behind in his regular duties which wereperformed some distance from the wigwag operation. Ro-driguez brought this fact to Sumner's attention and arguedthat it would be preferable in getting the work done topermit him to continue performing the duties he was cur-rently engaged in and to leave the wigwag operation at theend of the processing cycle to the two other available em-ployees who were closer at hand.It is clear not only from listening to Rodriguez at thehearing but from the testimony of Respondent'switnessesthat Rodriguez does not communicate well in English. Mc-Glothin testified that he once told Rodriguez to be carefulin what he said because he (Rodriguez) did not speak Eng-lish in thesameway McGlothin did. As an example, Mc-Glothin recalled one mistake which Rodriguez made inpronunciation in which Rodriguez, in discussing the orga-nizational drive, insisted that he too had "eagle" rights,meaning legal rights. In light of these factors, it appearsthat Sumner took the poorly expressed suggestions of anilliterate and semiarticulate workman as insubordinationand was glad enough to do so. He reported the matter toMcGlothin as insubordination. McGlothin, in going overthematter with Rodriquez, was equally eager to impressthe argument between Sumner and Rodriguez over doingdouble duty with the same stamp in order to justify thedischarge. It is indeed most peculiar that a plant manager,in discussing a minor argument with an employee withwhom he was long acquainted over the most expeditiousmanner to operate a machine when the plant was shorthanded, should have taken a running written account ofthe terminal interview, if his aim was merely to straightenout an on-the-job misunderstanding rather than to preparea case for future litigation. I credit Rodriguez in saying thathe did not refuse to work the wigwag but that he wanted toknow which position in the banbury process he was as-signed to fill, since he could not cover both of them andkeep the operation going. Such a statement is not insubor-dination but an objection to being placed by his supervisorin an impossible working arrangement, and one which hewas unable to fulfill. That such a request by a longtimeemployee should be treated as insubordination indicatesthat the Respondent, who had given ample warning of itsfeeling towards union organization, was simply looking foran excuse to remove its most effective and energetic laborrelations adversary. In light of these circumstances, I con-cede that the discharge of Carlos Rodriguez fulfilled Mc-Glothin's earlier promise and was accomplished under pre-textual reasons because of Rodriguez' union activities. Assuch, it violated Section 8(a)(1) and (3) of the Act.Upon the foregoing findings of fact, and upon the entirerecord herein considered as a whole, I make the following-CONCLUSIONS OF LAW1.Respondent Bandag, Incorporated, is an employerengaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.2.Local 1016, International Union of Electrical, Radio,and Machine Workers, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3.By discharging Carlos Rodriguez and suspending Or-ville Scott Hayes because of their membership in or activi-ties on behalf of Local 1016, International Union of Elec-trical,Radio, andMachineWorkers,AFL-CIO, theRespondent herein violated Section 8(a)(3) of the Act.4.By the acts and conduct set forth above in Conclusionof Law 3, by threatening to blacklist employees because oftheir union activities; by promising wage increases for vot- 86DECISIONSOF NATIONALLABOR RELATIONS BOARDIng against union representation;by threatening to reducewages and benefits and to withhold increases in wages andfringe benefits in reprisal for voting for union representa-tion;by threatening to discharge employees for engagingin union activities;by threatening to close the plant if em-ployees voted for union representation; by threatening le-gal action against employees for engaging in union activi-ties;by threatening to curtail plant expansion and thehiring of new employees because of the union activities ofplant employees; by coercively interrogating employeesconcerning their union activities;and bypublishing andmaintaining an illegal rule against union solicitation anddistribution of union literature,the Respondent herein vio-lated Section 8(a)(1) of the Act.5.All production and maintenance employees at theRespondent's Abilene, Texas, plant, excluding laboratoryand quality control employees, office clerical employees,over-the-road truckdrivers, guards, supervisors as definedin the Act, and all other employees, constitute a unit ap-propriate for collective bargaining within the meaning ofSection 9(b) of the Act.6.Since on or about December 19, 1974, Local 1016,InternationalUnion of Electrical,Radio and MachineWorkers, AFL-CIO, has been the exclusive bargainingrepresentative of all employees of the Respondent in theunit found appropriate herein in Conclusion of Law 5,within the meaning of Section 9(a) of the Act.7.The unfair labor practices recited above in Conclu-sions of Law 3 and 4 have a close,intimate,and substantialeffect on the free flow of commerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has committed cer-tain unfair labor practices, I will recommend that it beordered to cease and desist therefrom and to take otheractions designed to effectuate the purposes and policies ofthe Act. With respect to the violations of Section8(a)(1)which have been alleged and proved in this case,it clearlyappears that they have been repeated and pervasive More-over,the violation of Section 8(a)(3) goes to the very heartof theAct.Accordingly,Iwill recommend a so-calledbroad cease-and-desist order, designed to suppress any andall violations of Section8(a)(1).J.C. Penney Co., Inc, 172NLRB 1279, fn. 1 (1968);Adam & Eve Cosmetics, Inc,218NLRB 1317 (1975). With regard to the violations of Sec-tion 8(a)(3), I will recommend that Carlos Rodriguez bereinstatedand that both he and Scott Hayes be madewhole for any loss of pay which they have suffered byreason of the discrimination practices against them, to becomputed in accordance with theWoolworthformula, andwith interest thereon at 6 percent per annum.26The principal issue in this case is whether or not theBoard should order aGisselremedy,27 by the terms ofwhich the Respondent would be obligated to recognize andbargain with the Charging Party as the collective-bargain-Ing representative of its Abilene employees,notwithstand-ing the fact that Local 1016 lost a representation electionon January 23 and 24, 1975, by a vote of 28 to 15. At onetime not long before the election, the Charging Party wasin possession of designation cards signed by a majority ofthe members of the bargaining unit,and no significant at-tack has been leveled upon the validity of these cards, so anecessary predicate for aGisselremedy exists in this case.Respondent resists the imposition of a Gissel remedy,inter alia,on the ground that the Union failed to file andserve on it timely objections to the conduct of the January23-24 election,and, since in its view there is no basis underthe Board's Rules and Regulations for setting aside thatelection,the results thereof and the consequences of thoseresults should govern the disposition of this case.Section102.69 of the Board'sRules and Regulations provides that,within 5 days after the tally of ballots has been furnished,any party may file with the Regional Director an originaland three copies of objections to the conduct of the elec-tion or conduct affecting the results of the election, togeth-er with a short statement of the reasons therefor.Copies ofthe objections"shall immediately be served on the otherparties." The election at Bandag concluded on Friday, Jan-uary 24, and presumably the count of ballots and tallywere prepared and served immediately after the close ofthe balloting Hence, the Charging Party had until the closeof business on Friday, January 31, to file and serve objec-tions thereto,as it had 5 business days, and not 5 calendardays, in whichto exercisethis right.Rio de Oro UraniumMines,119 NLRB 153, 154.28 There appears to be no dis-pute that certain objections to the conduct of this electionwere filed with Region 16 on January 31, thus indicatingthat these objections were timely filed. The report on ob-jections states that the Union presented,and the RegionalOffice files contain,a certificate of service showing serviceof the January 31 objections upon the Respondent andupon its attorney, and that receipts for certified mail, datedJanuary 31, and addressed to the Respondent's plant man-ager and to its attorney, respectively, have been filed. Thevalidity of the receipts for certified mail was not ques-tioned.Section 102.113 (a) provides that "the date of ser-vice shall be the day when the matter served is deposited inthe United States mail ..." Accordingly, it appears fromthe Board's records and the record herein that the January31 objections were deposited in the mail, and hence served,on that day and that, by so doing, the Charging Party com-pliedwith the time limit established for service by theBoard'sRules.28With respect to the computation of time under the Board's Rules, Sec102 114 provides, in pertinent part(a) In computing any period of time prescribed or allowed by theserules,the day of theact, event,or default after which the designatedperiod of time begins to run is not to be included The last day of theperiod so computed is to be included,unless it is a Sunday or a legalholiday,inwhich event the period runs until the end of the next day,which is neither a Sunday nor a legal holiday When the period of timeprescribed or allowed is less than 7 days,intermediate Sundays andholidays shall be excluded in the computation For the purpose of thissection a Saturday on which the Board's offices are not open for busi-ness shall be considered as a holiday26F W Woolworth Company,90 NLRB 289 (1950),IsisPlumbing&Itake administrative notice that the office of the Board'sRegion 16 isHeating Co,138 NLRB716 (1962)officially openfor the transaction of business Monday throughFriday, 9 1527N L R B vGisselPacking Co, Inc,395 U S 575 (1969)a in to 5 45 p in , and is not open on Saturdays BANDAG, INCORPORATEDThe Charging Party filed but did not serve certain otherobjections to the conduct of the election 2 days before thefiling of the January 31 objections. The Regional Directorpermitted the Union to withdraw these earlier objectionswhen it filed its January 31 objections. The Respondentcomplains that the Regional Director had no authority topermit the withdrawal of the January 29 objections, thatthese earlier objections should not have been withdrawnbut that they should not be recognized because they werenot served, and that the January 31 objections should betreated as amendments to the earlier invalid objections andthus be invalidated in and of themselves. There is no war-rant in the Board's Rules and Regulations for requiringlater timely objections to be treated as amendments to ear-lier timely but unserved objections, and there is no reasonin logic or ordinary fairness for doing so. The filing oftimely new or additional objections is not contingent onthe validity of other objections which are on file. As theobjections which the Respondent, in the representationproceeding, was called on to face were timely filed andtimely served, it is immaterial what was filed or served (ornot served) before this event took place. The Respondentcan hardly claim prejudice because it is not called on toanswer objections which are no longer lodged, and it can-not claim foul because the Union herein took the maxi-mum, but no more than the maximum, time allowed by theRules to perfect its original filing. In the investigation ofthe timely filed objections, the Regional Office uncoveredadditional objectionable conduct on the part of the Re-spondent affecting the results of the election which wentbeyond the specific conduct alleged in the January 31 ob-jections. The Regional Office is entitled to enlarge its in-quiry beyond the scope of objections which have beenfiled, since the investigation of objections is an administra-tive and not a litigated proceeding.International Shoe Com-pany,123NLRB 682 (1959). It did so in this case andreferred to me a hearing upon all questionable elements ofthe Respondent's preelection conduct which it uncovered.As to each of these matters, the Respondent had in thishearing notice and opportunity to present evidence andargument in its defense, and was thereby afforded full re-quirements of due process. The preelection misconduct oftheRespondent which was alleged, proved, and foundherein is more than ample to justify the setting aside of theelection and the direction of a second election, even if suchmatters were not consolidated with an unfair labor practicecomplaint. The nub of the issue is whether the Boardshould, in the light of the Respondent's conduct during theelection campaign, refrain from directing a second electionin the representation proceeding and instead direct the Re-spondent to bargain with the Union on the basis of thedesignation cards submitted in evidence.TheGisseldecision calls on the Board to look both retro-spectively at the Respondent's conduct which has de-stroyed laboratory conditions necessary to conduct a prop-errepresentationelection,and prospectively at thelikelihood of undoing the damage so that a rerun electioncan take place in the foreseeable future under circum-stances which would guarantee the electoral process to be atrue gauge of employee sentiment. In making this assess-ment, the Board looks at both preelection and postelection87misconduct.Steel-Fab, Inc.,212 NLRB 363 (1974) 29 In thepresent case, an inspection of the entire scope of theRespondent's activities reveals a threat to close the factory,coercive interrogation, threats to discharge the leader ofthe Union's organizing drive, a discriminatory suspensionof a member of the organizing committee for using stronglanguage, threats to reduce or withhold benefits if theUnion won an election, a promise to grant a wage increaseif it lost, a threat to blacklist the Union's principal organiz-er,a threat to curtail plant expansion because of unionactivities,maintenance of a discriminatory no-solicitationand no-distribution rule, and, most important, the dis-charge of the Union's principal in-house organizer within 2weeks after the date of the representation election Suchconduct by the Respondent makes it highly unlikely that arerun election can be utilized in the foreseeable future asan accurate indicator of employee sentiment. By this con-duct the Respondent has forfeited a right which it mightotherwise have to insist that the question concerning repre-sentation herein be resolved by use of ballots rather thandesignation cards.Linden Lumber Division, Sumner & Cov.N.L.R B.,419 U.S. 301 (1974). Accordingly, to remedythis situation, I will recommend to the Board aGisselreme-dy which will require the Respondent to bargain collec-tivelywith the Union as the representative of its Abileneproduction and maintenance employees.30Upon the foregoing findings of fact, conclusions of law,and upon the entire record herein considered as a whole,and pursuant to Section 10(c) of the Act, I make the fol-lowing recommended-ORDER 31The Respondent, Bandag, Incorporated, Abilene, Texas,and its officers,agents, successors,and assigns,shall:29 In its recentTrading Port, Inc,decision (219 NLRB 298 (1975)), theBoard reversed one aspect of the earlierSteel-Fabdecision, relating to thepoint in time when a refusal to bargain occurs which violates Sec 8(a)(5)No demand or refusal was alleged or proved in this case Moreover, thecomplaint in this case was issued at a time when the doctrine inSteel-Fabwas controlling Board policy, so no violation of Sec 8(a)(5) was alleged bythe General Counsel Hence, this case must proceed, as didGissel,on theissue of whether a bargaining order is an appropriate remedy foran 8(a)(I)and (3) violation In reversing part ofSteel-Fab, Trading Portdid not trenchon a policy which the Board announced in the earliercase of examiningboth preelection and postelection conduct in making a judgment on thepropriety of a rerun election as opposed to a bargaining order On thispoint, all Board members who participated in theSteel-Fabdecision ap-peared to be in agreement30 SeeHoward Creations, inc,212 NLRB 179 (1974),Ruby Concrete, Inc,213 NLRB 762 (1974),Vada of Oklahoma,Inc, 216 NLRB 750 (1975), seealsoN L R B v White Knight Manufacturing Company,474 F 2d 1064 (C A5, 1973),N L R B v Kaiser Aluminum & Chemical Corporation, 473F 2d374 (C A 5, 1973),N L R B v Berlin Coat Manufacturing Company,396F 2d 131 (C A 5, 1968),NLRB v J PStevens &Co, 441F 2d 514 (C A5, 1971), cert denied 404 U S 830,N L R B v A W Thompson,Inc, 449F 2d 1333 (C A 5, 1971), cert denied 405 U S 106531 In the event no exceptions are filed as provided by Sec 10246 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes 88DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Cease and desist from:(a)Coercively interrogating employees concerning theirunion sentiments and activities and the union sentimentsand activities of other employees.(b)Threatening to close the plant in reprisal for unionactivities.(c)Threatening to discharge employees for engaging inunion activities.(d)Threatening to curtail plant expansion and the hir-ing of new employees in reprisal for union activities.(e)Threatening to take legal action against employeesfor engaging in union activities.(f)Maintaining, giving effect to, or enforcing Rule 13 inits employee handbook and the amendment thereto pro-mulgated on or about November 15, 1974, and any otherrulewhich limits or forbids employees from distributingunion literature and discussing unionization on companypremises, while permitting solicitations and distributions tobe conducted on company premises for nonwork relatedpurposes.(g) Promising employees increases in wages and benefitsfor voting against union representation.(h) Promising to eliminate wage increases or to reduceor,discontinue benefits in reprisal for voting for union rep-resentation.(i)Discouraging membership in, or activities on behalfof,Local 1016, International Union of Electrical, Radioand Machine Workers, AFL-CIO, or any other labor orga-nization, by discharging or suspending employees or other-wise discriminating against them in regard to their hire ortenure of employment or any term or condition of employ-ment.(I)By any means or in any manner interfering with,coercing, or restraining employees in the exercise of rightsguaranteed to them by Section 7 of the Act.2.Take the following affirmative action designed to ef-fectuate the purposes and policies of the Act:(a)Offer to Carlos Rodriguez full and immediate rein-statement to his former position or, in the event that hisformer position no longer exists, to substantially equivalentemployment, without prejudice to his seniority or to otherrights which he formerly enjoyed(b)Make whole Carlos Rodriguez and Orville ScottHayes for any loss of pay suffered by them by reason ofthe discrimination found herein, in the manner describedin the section entitled "The Remedy."(c)Recognize and, upon request, bargain collectivelywith Local 1016, International Union of Electrical, Radioand Machine Workers, AFL-CIO, as the exclusive collec-tive-bargaining representative of its production and main-tenance employees at its Abilene, Texas, plant, excludingall other employees, laboratory employees and quality con-trolemployees, office clerical employees, over-the-roadtruckdrivers, guards and supervisors as defined in the Act.(d) Post at its Abilene, Texas, plant, copies of the at-tached notice, in English and Spanish, marked "Appen-dix." 32 Copies of said notice on forms provided by theRegional Director for Region 16, after being duly signedby a representative of the Respondent, shall be posted bythe Respondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken to insure that such notices are not altered, defaced,or covered by any other material.(e)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll and other records necessary to analyze the amount ofbackpay due under the terms of this recommended Order.(f)Notify the Regional Director for Region 16, in writ-ing,within 20 days from the date of this Decision, whatsteps it has taken to comply herewith.IT IS HEREBY FURTHER RECOMMENDED that, insofar as theconsolidated complaint alleges matters not found herein tobe violations of the Act, the complaint is hereby dismissed.The objections to the conduct of the election conducted inCase 16-RC-6809 are sustained, the election therein ishereby set aside, and the proceedings therein are herebyvacated32 In the event the Board's Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board "